DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-9, 12 and 14-19 are pending. Claims 1, 7, 12, and 14-18 are currently amended. Claims 2, 10-11, 13, and 20 are cancelled.
In response to the amendments filed 08/22/2022, the following rejections are withdrawn from the previous Office Action mailed 05/24/2022:
Claim rejections under 35 U.S.C. 112(b)

Claim Interpretation
It is noted that the “support structure” of claim 1 is no longer interpreted under 35 U.S.C. 112(f), as the amended claim recites sufficient structure for performing the claimed functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, WO 2017095160 A1 in view of Sinclair, US 696276, Groenhuis (“Universal Auto-Rewind Spool Holder,” MakerBot Thingiverse), Robitaille et al., US 20100000686, and Riemenschneider, US 2838249. The Espacenet machine translation of Kim is referred to below.

Regarding Claim 1, Kim teaches a device for supporting filament spools in additive manufacturing systems (Figs. 4, 6, see below), comprising: 

    PNG
    media_image1.png
    586
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    442
    media_image2.png
    Greyscale

A rigid axle sized to pass through a central passageway of a filament spool (shaft 203), the axle comprising first and second ends and a cylindrical central section extending between the first and second ends (shaft 203 through the center of spools, above figures, p. 8);
A support structure comprising a base body and two arms extending upward from the base body (see Figs. 4, 6), wherein each one of the arms is configured to support one of the first and second ends of the axle and comprises an upper terminal end (Figs. 4, 6), the upper terminal end comprising
A first slot having a top opening facing away from the base body (Figs. 4, 6);
Kim teaches the arms having a first slot but does not disclose a second slot having a side opening facing outwardly from a side of said each arm and third slot having a bottom opening facing toward the base body.
In the analogous art of spool supporting structures with different mounting configurations, Sinclair teaches a roll holder shown mounted upright on a table top or to its underside (Figs. 1-2). The roll holder features multiple slots with openings for the shaft of the roller to drop into (see below):

    PNG
    media_image3.png
    366
    549
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    336
    580
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    251
    340
    media_image5.png
    Greyscale

The provision of the slots allows for mounting in different configurations, such as upright or to the underside of a surface without necessitating material changes to be made in the frame construction (p. 1, lines 14-28).
It would have been obvious to one of ordinary skill in the art to modify the arms of the support structure of Kim to use the slot configuration of Sinclair including a first slot having a top opening facing away from the base body, a second slot having a side opening facing outwardly from a side of said each arm, and a third slot having a bottom opening facing toward the base body in order to provide the capability of mounting the same support structure in different configurations, as taught by Sinclair. 
Kim teaches the apparatus comprises fastening hardware to restrict rotation of the axle (Fig. 6) but is silent regarding each one of the first and second ends of the axle comprises opposite and flat faces and each one of the first, second and third slots comprises opposite and parallel sides sized to receive said one end of the axle therebetween and to abut the flat faces of said one end so as to restrict rotation of the axle.
In the same field of endeavor, Groenhuis teaches a filament spool holder including an axle with each of the first and second ends having opposite and flat faces and each of the slots of the spool holder having corresponding opposite and parallel sides sized to receive the ends of the axle and to abut the flat faces of said one end so as to restrict rotation of the axle (Images). The reference evidences that the claimed configuration is a known alternative for restriction of rotation of the axle.

    PNG
    media_image6.png
    721
    522
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    485
    569
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to substitute the axle ends having opposite flat faces, as shown by Groenhuis, for the axle ends and associated fasteners of Kim, serving the same purpose of predictably restricting rotation of the axle. In doing so, it would have been obvious to one of ordinary skill in the art to ensure the corresponding slots of the support structure also comprise opposite and parallel sides to abut the flat faces of the axle ends and predictably restrict rotation. Using flat axle ends and slots instead of the fasteners of Kim would result in a simpler arrangement requiring less hardware.
Kim is silent regarding structure of the device internal to the spools and therefore does not disclose first and second bushings or first and second couplers.
Robitaille discloses a roll holder for dispensing tape or other similar products, such as ribbon, string, or other elongated products dispensed through a spool rotating on a shaft (Abstract, [0002], [0025]). See Fig. 3 below:

    PNG
    media_image8.png
    443
    598
    media_image8.png
    Greyscale

Robitaille teaches the roll holder comprises a substantially cylindrical hollow outer body and an annular portion connected inside the cylindrical body (Abstract, [0014]-[0017]). Two cylindrical bodies are connected to a roll, one at each extremity of the spool (Abstract).
The annular portion 205 defines a passage through which can extend the support shaft onto which is mounted the roll ([0021]). The internal diameter of the annular portion is larger than the external diameter of the shaft, and the gap allows the roll to rotate ([0022], [0040]). The annular portion may be made from bronze or other materials such as brake lining or manganese which create a desired amount of friction ([0044]). With this configuration, a dynamic frictional force is generated as the roll is unwound, and as the weight of the roll diminishes, the dynamic frictional force between the bushing(s) and the shaft is correspondingly reduced, allowing the roll to be unwound faster, corresponding to the change in diameter ([0024]).
Robitaille further teaches a portion of the generally cylindrical body may be conical ([0023], [0046], Fig. 8). The outer surface of the first portion preferably comprises tongues 235 configured to frictionally engage the inner surface of the hollow core to provide a secure engagement between the holder and the roll, and the free extremity of the portion inserted into the hollow core of the roll is preferably tapered to ease insertion of the holder into the hollow core ([0019]). See annular portion and cylindrical (conical) body below:

    PNG
    media_image9.png
    448
    448
    media_image9.png
    Greyscale

Accordingly, Robitaille teaches first and second bushings formed of a rigid material, the first and second bushings sized to rotatably fit over the central section of the axle (annular portion 205 at each end of roll); and first and second couplers for coupling the first and second bushings, respectively, to the central passageway of the filament spool (cylindrical bodies 210), wherein each one of the first and second couplers has a tapered outer surface (Fig. 8) comprising a plurality of teeth for frictionally engaging one of first and second open ends of the central passageway of the filament spool (Fig. 7, tongues 235), and has a central bore for receiving and frictionally engaging one of the first and second bushings (Fig. 8).
It would have been obvious to one of ordinary skill in the art to modify the spool supporting device of Kim to incorporate the roll holders comprising first and second bushings and first and second couplers which are capable of dynamically adjusting tension and speed in order to account for the variation in weight and diameter of the filament spool(s) which are unwound/wound during operation, as taught by Robitaille.
Modified Kim does not disclose the first and second couplers are formed of a resiliently deformable material (in view of the instant specification). Robitaille teaches the couplers are typically made from metal, such as steel ([0045]).
Riemenschneider discloses a roll holding device which similarly uses textured conically-shaped inserts between a shaft and a roll tube, see Fig. 4 below:

    PNG
    media_image10.png
    245
    439
    media_image10.png
    Greyscale

	
Riemenschneider teaches using conical wedges 44 (see above) for centering and locking a roll over a spindle (Col. 5, lines 29-51). Riemenschneider teaches using a relatively hard rubber for the conical wedges (Col. 5, lines 46-51; Col. 6, lines 8-16). The rubber material, in combination with small ribs 46 and the split form of the wedge, permits contraction and gripping engagement (Col. 6, lines 8-16).
It would have been obvious to one of ordinary skill in the art to modify the first and second couplers of modified Kim to use a resiliently deformably material, such as rubber, which is known to be used for a substantially similar purpose and advantageously permits contraction and gripping engagement of the adjacent surfaces, as taught by Riemenschneider.

Regarding claim 3, modified Kim teaches tongues disposed along the external surface of the cylindrical (conical) body to frictionally engage the inner surface of the hollow core and provide a secure engagement between the holder and the roll ([0019], Fig. 7). Modified Kim of claim 1 does not disclose the tongues are straight bevel gear teeth.
Riemenschneider teaches the outer conical faces of the wedges are provided with small longitudinal ribs for gripping the tube (Col. 5, lines 55-61; Col. 6, lines 8-16; Figs. 4, 5):

    PNG
    media_image11.png
    407
    233
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    352
    381
    media_image12.png
    Greyscale


Riemenschneider teaches the configuration achieves gripping engagement with the adjacent surfaces (Col. 5, lines 55-61; Col. 6, lines 8-16). 
It would have been obvious to one of ordinary skill in the art to modify the teeth of the first and second couplers of modified Kim to be shaped as straight bevel gear teeth because the design has been shown to achieve effective gripping of adjacent surfaces in a similar configuration, as taught by Riemenschneider.

Regarding claim 8, modified Kim teaches the device of claim 1, and Robitaille discloses each one of the first and second bushings comprises a cylindrical central channel (Fig. 8, [0047]). 

Regarding claim 12, modified Kim teaches the device of claim 1, and Robitaille further teaches a base body comprising a plurality of through holes for mounting the base body (base 134 and openings 135 in Fig. 3, and walls 137 are fixedly attached to the base 134 with screws or the like (requiring holes) [0039]). Robitaille teaches the through holes can be used by a lifting device or for fixing the base to other components or structures ([0039]).
It would have been obvious to one of ordinary skill in the art to modify the base body taught by Kim, which is not depicted as having through holes, with the plurality of through holes taught by Robitaille, in order to provide the capability for securing the base to other structures. One of ordinary skill in the art would reasonably expect that fixing the base to another structure would provide enhanced stability of the assembly, especially while rotating the filament spool 

Regarding claims 14-16, modified Kim teaches the device of claim 1. Modified Kim further teaches (see annotated figure provided for claim 1) the first slot is oriented and configured to support the axle above the base body when the first and second arms are vertically oriented (claim 14), the second slot is oriented and configured to support the axle below the base body when the first and second arms are horizontally oriented (claim 15), and the third slot is oriented and configured to support the axle below the base body when the first and second arms are inversely vertically oriented (claim 16).

Regarding claim 19, modified Kim teaches the device of claim 1, and modified Kim discloses the tapered outer surface of each one of the first and second couplers comprises a plurality of teeth for engaging the (respective) open end of the filament spool (tongues, from Robitaille). It is noted that Riemenschneider also teaches the limitation (ribs).

Claims 4, 9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sinclair, Groenhuis, Robitaille and Riemenschneider as applied above, and further in view of Taylor et al., US 20220072781.

Regarding claim 4, modified Kim teaches the device of claim 3. None of the references requires specific dimensions of the couplers, and therefore the references are silent regarding each of the first and second couplers has an outer diameter from 10 mm to 120 mm.
One of ordinary skill in the art would understand, in view of the cited references, that the outer diameter of each of the couplers is selected to correspond to the inner diameter of the spool hub or tube. Kim teaches that, in FDM printing, the filament diameter is typically around 1.75 mm or 3mm (Background). Taylor teaches that filament spools for this size filament are known to have a spool hub diameter of between about 5.0 cm to about 6.0 cm, corresponding to about 50-60 mm ([0118]). This example from the prior art lies within the claimed range and thus renders obvious the claimed range (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art to specify that in the device of modified Kim each one of the first and second couplers has an outer diameter from 10 mm to 120 mm, because an outer diameter in the claimed range would be expected to correspond with and fit appropriately into the hub diameter of a spool holding the type of filament used for additive manufacturing.

Regarding claim 9, modified Kim teaches the device of claim 8. None of the references requires specific dimensions of the bushings, and therefore the references are silent regarding the central channel (of each one of the first and second bushings) has a diameter of from 6 mm to 80 mm.
As described above for claim 4, Taylor shows that known filament spools for carrying the type of filament used by Kim have a hub diameter of about 50-60 mm. In this case, the bushings and their respective central channels must be less than about 50-60 mm in order to fit entirely within the hub diameter. The range of less than about 50-60 mm overlaps substantially with the claimed range of 6-80 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to specify that in the device of modified Kim the central channel of each of the first and second bushings has a diameter of from 6 mm to 80 mm, because a diameter in the claimed range would be expected to correspond with and fit appropriately into the hub diameter of the spool holding the filament used for additive manufacturing while being able to accommodate a central axle.

Regarding claim 17, modified Kim teaches the device of claim 1. While the depicted support structure of Kim clearly comprises a rigid material (consistently depicted as supporting spools without flexing), the prior art references are silent regarding a specific material of the support structure selected from an alloy, steel, aluminum, and a plastic material.
Taylor teaches that frame supports, such as those supporting filament spools, can be made of metallic materials (e.g., aluminum, stainless steel, a combination), a polymeric material such as a rigid plastic, or a combination thereof ([0111]).
It would have been obvious to one of ordinary skill in the art to specify that in the device of modified Kim the support structure comprises a rigid material selected from an alloy, steel, aluminum, and a plastic material, because each of these materials is readily available and known in the art for use in support structures for filament spools and similar components in additive manufacturing devices, as taught by Taylor. The choice of one specific material over another would reasonably be expected to depend on application-specific parameters, such as budget, operating environment, expected weight of the spools, etc.

Regarding claim 18, modified Kim teaches the device of claim 1. Kim discloses the support structure comprises a generally U-shaped panel (Figs. 4, 6) but is silent as to the panel having a thickness of from 0.5 mm to 20 mm.
As described above for claim 4, Taylor shows that known filament spools for carrying the type of filament used by Kim have a hub diameter of about 50-60 mm. In Fig. 4 of Kim, it is apparent that the generally U-shaped panel has a thickness of at least significantly less than one quarter the hub diameter, or safely less than about 15 mm with the insight from Taylor.
The range of less than about 15 mm overlaps substantially with the claimed range of 0.5-20 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to specify that in the device of modified Kim the generally U-shaped panel of the support structure has a thickness of from 0.5 mm to 20 mm because it was known to use a substantially similarly-shaped and -sized panel for the same purpose of supporting a filament spool, as shown by the cited references. Taylor gives context to respective dimensions which are not specified by Kim.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sinclair, Groenhuis, Robitaille and Riemenschneider as applied above, with evidentiary support from MatWeb.

Regarding claim 5, modified Kim teaches the device of claim 1, and Riemenschneider further teaches the resiliently deformable material has a Shore hardness less than 95A (rubber of 60 durometer hardness, Col. 6, lines 8-10).
Riemenschneider does not specify which hardness scale is used, Shore A or Shore D. In the case that the prior art refers to Shore A, Riemenschneider discloses the claimed limitation. In the case that the prior art refers to a Shore D scale, the hardness value of 60 would be expected to correspond to a hardness value around 95A (between 95-100) or typically less, as shown by the chart below:

    PNG
    media_image13.png
    357
    501
    media_image13.png
    Greyscale

As such, the claimed hardness value would have been obvious in view of Riemenschneider. See MPEP 2144.05.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sinclair, Groenhuis, Robitaille and Riemenschneider as applied above, with evidentiary support from Kor-Pak “The Best Brake Lining Materials,” Chemistry LibreTexts “Polyamides,” and Omnexus Typical Hardness Shore D Values.

Regarding claim 6, modified Kim teaches the device of claim 1. Robitaille does not explicitly disclose the rigid material of the first and second bushing has a Shore hardness of more than 75D.
However, Robitaille teaches the bushings may be made from materials such as bronze, brake lining, or manganese ([0044]). 
In the case of a material such as brake lining, Kor-Pak shows that brake lining is often made from materials such as resins or Kevlar. At least Kevlar is a polyamide, similar in structure to nylon-6,6, as evidenced by the “Polyamides” article. Omnexus shows that nylon-6,6 (polyamide-6,6) has a typical Shore D hardness of 80-95. Other resins, such as ABS or PAI, are shown to have Shore D hardness values above 75.
Thus, it would have been obvious to one of ordinary skill in the art to choose one of the listed materials taught by Robitaille such as brake lining material, which serves a substantially similar function, with a reasonable expectation of success, and one of ordinary skill in the art would reasonably expect that brake lining material taught by Robitaille for the bushings has a Shore hardness of more than 75D.

Regarding claim 7, modified Kim, with evidentiary support, teaches the device of claim 1. Robitaille does not explicitly disclose the rigid material is nylon, however the materials taught, specifically brake lining, are substantially similar to nylon (polyamides), and used for substantially the same purpose, as a bushing between the coupler, rotating with a spool, and the shaft. 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute nylon for the brake lining or friction-creating material with a reasonable expectation of success. One of ordinary skill in the art would recognize that the materials are chemically similar and nylon is readily available and durable.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 6-7) that the previously cited references of Kim, Robitaille, and Riemenschneider do not teach the recitations of amended claim 1 including “each one of the first and second ends of the axle comprises opposite and flat faces” and “each one of the first, second and third slots comprises opposite and parallel sides sized to receive said one end of the axle therebetween and to abut the flat faces of said one end so as to restriction rotation of the axle.”
 The arguments have been considered, and in view of the amendment, the new reference of Groenhuis is applied to show the added limitations and their known use in a similar configuration. As described in the above rejection, it would have been obvious to one of ordinary skill in the art to incorporate the claimed features as a simpler alternative to Kim’s fastening hardware for restricting rotation of the axle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
On Printables (Prusa), a spool holder for wall mounting with slots having flat, parallel sides for receiving a spool axle, https://www.printables.com/model/2909-spool-holder-for-auto-rewind-wall-mounted: 

    PNG
    media_image14.png
    434
    457
    media_image14.png
    Greyscale

On Printables (Prusa), a spool holder for a hanging mount with flat, parallel sides for the spool axle, https://www.printables.com/model/3223-hanging-mount-for-universal-auto-rewind-spool-hold: 

    PNG
    media_image15.png
    471
    607
    media_image15.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/LARRY W THROWER/Primary Examiner, Art Unit 1754